DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 12-20, in the reply filed on 6/24/21 is acknowledged.  Applicant argued that a serious search burden does not exist and requested rejoinder under MPEP § 821.04.  However, the restriction of this PCT national stage entry was for lack of unity of invention, and the provisions of MPEP § 800 do not apply.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003235781A by Sato et al.
As to claim 12, Sato discloses a household dishwasher comprising a washing compartment 1 (fig. 1); a control device 5 to carry out a washing program (para. 17); an optical sensor 6 (para. 17) to acquire an optical signal of items in the washing compartment; and an evaluation unit 7 (para. 17) to identify a drying state of the items to be washed as a function of the optical signal (para. 44).
As to claim 15, Sato discloses that the optical sensor is a camera (image detection means) and the optical signal comprises an image of the washing compartment (para. 18).
As to claim 16, Sato discloses that the evaluation unit carries out an image analysis to identify the drying state of items to be washed (paras. 22, 44).
As to claim 19, Sato discloses that the evaluation unit triggers a predetermined action as a function of identifying a drying state of the items (para. 22).
As to claim 20, Sato discloses that the predetermined action is a termination of the washing program (para. 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003235781A by Sato et al. in view of U.S. Patent Application Publication 20120060875 by Fauth et al.
Sato teaches a means for detecting an image, but does not teach a lighting device for illuminating the washing compartment and items to be washed during acquisition of the optical signal.  However, one of ordinary skill in the art would have recognized as obvious to have a lighting device.  Fauth teaches a dishwasher having an optical sensor for detecting an image (camera) and a lighting device to illuminate items to be washing in its washing compartment (para. 31).  Fauth teaches that the purpose of the lighting device is to produce light so that the camera can capture light reflexes occurring at the items to be washed (para. 31).  One of ordinary skill in the art would have been motivated to have a lighting device for its known and intended purpose of providing light so that a camera can capture light reflexes, as taught by Fauth.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2003235781A by Sato et al. in view of U.S. Patent Application Publication 20100139690 by Gaus et al. and EP1344487A2 by Neuchter.
Soto does not teach that its optical sensor is an infrared sensor that is configured to acquire a temperature of the items to be washed and a relative air humidity and that its evaluation unit is configured to identify a drying state of the items based on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711